Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 24, 2022

The Court of Appeals hereby passes the following order:

A22A1437. ANITRA FREEMAN v. JEFFREY HENDERSON.

      The action underlying this appeal was initiated in 2019 when Anitra Freeman
sought a temporary protective order against Jeffrey Henderson, the father of her
minor children. The trial court issued a series of family violence protective orders
against Henderson and ordered him to pay $1,000 per month in child support. In
March 2022, Freeman filed a petition to hold Henderson in contempt based on his
failure to pay child support and a motion to modify the protective order for the same
reason. The trial court scheduled a hearing, but Freeman failed to appear.
Accordingly, the court dismissed her petition for citation of contempt and motion to
modify the protective order. Freeman then filed this appeal. The trial court’s order,
however, is not subject to direct appeal.
      Pursuant to OCGA § 5-6-35 (a) (2), a party must follow the discretionary
appeal procedures to obtain review in a domestic relations case, including those that
involve family violence. See Schmidt v. Schmidt, 270 Ga. 461 (1) (510 SE2d 810)
(1999). “[T]he term ‘family violence’ means . . . acts between past or present spouses,
persons who are parents of the same child, parents and children, stepparents and
stepchildren, foster parents and foster children, or other persons living or formerly
living in the same household[.]” OCGA § 19-13-1. “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Freeman’s failure to follow
the required appellate procedure deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/24/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.